DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-7 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ausen et al. (WO 2015179235 A1), herein after referred to as “Ausen” in view of Olsen (US 8057447 B2) and in further view of Lui et al. (WO 2010056541 A1), hereinafter referred to as “Lui”.
[AltContent: arrow][AltContent: textbox (Second surface in contact with adhesive layer)][AltContent: textbox (First surface in contact with tissue)][AltContent: arrow]Regarding claim 1, Ausen teaches an article (silicone article (100)), comprising: a network of interconnected polymeric strands (polymer strands (110) may all be made of silicone gel, see pg. 5 lines 32-33) (joining strands (120) may be made of a different material, i.e. a thermoplastic resin, an elastomeric material, so long as it is capable of bonding with polymer strands, see pg. 5 lines 25-27); wherein each of the interconnected polymeric strands has a first surface (see below, see Figure 1) adapted to contact a tissue site (silicone article (100) is used on skin, see pg.1 lines 9-25) and a second surface opposite the first surface (see below); 
    PNG
    media_image1.png
    438
    631
    media_image1.png
    Greyscale
 
Olsen teaches wherein at least one of the interconnected polymeric strand has a plurality of features (protrusions (51) on backing substrate (41) are made of silicone to contact a tissue site, see Col. 5 lines 30-39) extending from the first surface of the interconnected polymeric strands  (see Figure 3).
Ausen and Olsen are analogous art because both deal with a medical dressing contacting tissue for healing. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the silicone strand material of Ausen and further include features extending from the first surface, as taught by Olson. One skilled in the art would modify the same material (silicone strands (110), of Ausen) to apply the protrusions made of the same material (silicone protrusions (51), of Olson) to operate in the same manner (as a wound dressing) and reap the same benefits (promoting tissue growth by imposing forces on the tissue, thereby causing micro-deformation of the tissue, which is believed to contribute to the development of granulation tissue at the tissue site)(the forces imposed on the tissue site by the delivery of reduced pressure further encourage improved blood flow to the tissue site, which further assists in the growth of new tissue, see Col. 3 lines 50-56, as taught by Olson). Olson teaches the presence and sizing of the protrusions prevent new tissue that grows 
Ausen and Olson teaches all of the limitations as described above and Olson further teaches wherein the article (manifold (15)) is a negative pressure wound therapy article (manifold (15) is coupled to reduce pressure source to apply reduce pressure, see Col. 3 lines 58-67). However, Modified Ausen does not explicitly teach an adhesive layer in contact with the second surface of the interconnected polymeric strands; and a filler in contact with the adhesive layer, the adhesive layer in between the network of interconnected polymeric strands and the filler.
[AltContent: textbox (Adhesive layer between layers (20) and (50))][AltContent: arrow]
    PNG
    media_image2.png
    290
    485
    media_image2.png
    Greyscale
Lui teaches an adhesive layer in contact with the second surface of the interconnected polymeric strands (see above) (the adhesive layer (50), analogous to the polymeric strand layer, may be adhered to the opposing surface of foam core (20), see Paragraph [0068]); 
and a filler (foam core (20)) in contact with the adhesive layer (foam core (20) adhered to adhesive layer (50), see Paragraph [0058]), the adhesive layer in between the network of 
Modified Ausen and Lui are analogous art because both deal with a silicone adhesives used for medical dressings. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the silicone article of modified Ausen and further include an adhesive layer on the second surface of the interconnected polymeric strands and a filler in contact with the adhesive layer, as taught by Lui. Ausen teaches the surface of the backing opposite the surface containing the silicone article (100) can include an adhesive and specifically designed backing or backing/adhesive combinations can be designed to have relatively high moisture vapor transmission (Silicone foams provide unique properties, including: resilience, wide service temperature stability, etc.)(see pg. 14 lines 3-10).
Regarding claim 2, modified Ausen and Lui teaches all of the limitations as discussed above in claim 1 and  Ausen further teaches wherein at least one of the interconnected polymeric strands is linear (strands (110) are non-linear, see Figure 1).
Regarding claim 3, modified Ausen and Lui teaches all of the limitations as discussed above in claim 1 and Ausen further teaches wherein the network comprises alternating non-linear polymeric strands and linear polymeric strands (alternating non-linear strands (110) and linear strands (120), see Figure 1).
Regarding claim 4, modified Ausen and Lui teaches all of the limitations as discussed above in claim 1 and Ausen further teaches wherein the non- linear polymeric strand has a sinusoidal curve (strand (120) is sinusoidal, see Figure 1).
claim 5, modified Ausen and Lui teaches all of the limitations as discussed above in claim 1 and Ausen further teaches wherein the filler comprises a polyurethane foam (see Paragraph [0069]).
Regarding claim 6, Ausen teaches all of the limitations as discussed above in claim 1. However, Ausen does not explicitly disclose wherein the tensile strength of the article parallel to x direction is more than 2.23 Mpa.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Ausen to have a tensile strength of the article parallel to x direction more than 2.23 Mpa since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Ausen would not operate differently with the claimed tensile strength and since the tensile strength of x can be in the direction of the polymer strands orientation with the lowest tensile strength being 2.23 Mpa the device would function appropriately having the claimed tensile strength. Further, applicant places no criticality on the range claimed, indicating simply that the tensile strength in the x direction “at least” within the claimed ranges (specification pg. 6 lines 6-11).
Regarding claim 7, modified Ausen and Lui teaches all of the limitations as discussed above in claim 1 and Ausen further teaches wherein the polymeric strands comprises an elastomeric polymer (the strands can comprise elastomeric material, see pg.2 lines 23-25).
claim 9, modified Ausen and Lui teaches all of the limitations as discussed above in claim 1 and Olson further teaches wherein the features have a height of 100 µm to 1000 µm (the height of the protrusion is preferably between about 0.1 mm (100 micrometer) and 5.0 mm (5000 micrometer) which can be between 100 micrometer and 1000 micrometers, see Col. 4 lines 25-27).
Regarding claim 10, modified Ausen and Lui teaches all of the limitations as discussed above in claim 1 and Olson further teaches wherein the features have a width of 10 µm to 1000 µm (width of each protrusion is between 0.1 mm (100 micrometers) to 2.0 mm (2000 micrometers) which can fall within the range of 10 micro meters to 1000 micrometers, see Col. 4 lines 27-29).
Regarding claim 11, modified Ausen and Lui teaches all of the limitations as discussed above in claim 1 and Olson further teaches discloses a ratio of height to width being no more than 1:1 (the height of protrusions can be as low as 100 µm and the width of the protrusions can have a range between 100 µm and to 1000 µm allowing for a ratio no more than 1:1, see Col. 4 lines 25-29).
Regarding claim 12, modified Ausen and Lui teaches all of the limitations as discussed above in claim 1 and Olson further teaches wherein the density of features extending from the first surface is less than 1,000/square inch (assuming center to center distance (E - see Fig. 3) is 1 mm then it would be about 625/square inch which is no more than 1000/square inch, see Col. 4 lines 37-40).
claim 13, Ausen and Olson discloses the invention essentially, as claimed above in claim 1. Ausen further discloses the size of the openings (140) may form at least 25% of the article (100), see pg. 4 lines 25-29).
However, Ausen does not expressly disclose wherein aspect ratio of the openings is greater than 1:1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of modified Ausen to have an aspect ratio of the openings greater than 1:1 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative aspect ratio of openings of the claimed device and a device having the claimed relative aspect ratio would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the instant case, the device of modified Ausen would not operate differently with the claimed aspect ratio and since the ratio is used for the purpose of allowing fluid flow. The device would function appropriately having the claimed aspect ratio. Further, applicant places no criticality on the aspect ratio claimed, indicating simply that the aspect ratio “may” be in range of the claimed aspect ratio (specification pg. 5 lines 1-4).
Regarding claim 14, modified Ausen and Lui teaches all of the limitations as discussed above in claim 1 and Ausen further teaches wherein essentially all the interconnected polymeric strands are non-linear (strands (110) are nonlinear, see Figure 1).
Regarding claim 15, Ausen teaches all of the limitations as discussed above in claim 1 and further discloses the surface of the backing opposite the surface containing the silicone 
Olson teaches a reduced pressure source fluidly connected to the openings of the article to deliver the reduced pressure through the openings, between the features, and to the tissue site (a reduced pressure source fluidly connected to the apertures of the backing substrate to deliver the reduced pressure through the apertures, between the protrusions, and to the tissue, see Col. 2 lines 18-21).
Ausen and Olson are analogous art because both deal with a medical dressing contacting tissue for healing.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the article of Ausen and further include a reduce pressure source fluidly connected to the openings of the article to deliver reduce pressure, as taught by Olson. Olson teaches that this would be a form of advanced wound healing therapy readily integrated into a clinician's wound healing procedures. The therapy optimizes patient care and decreases costs associated with treatment of patients having traumatic and chronic wounds. With the innovative embodiments of the reduced pressure delivery system described herein, reduced pressure therapy can be administered either in the hospital, in community settings such as assisted living complexes and convalescence homes, or in the home (see Col. 3 lines 38-46).
claim 16, modified Ausen and Lui, as applied to claim 1, teaches a method, comprising: providing the article of claim 1 (as mapped above); and positioning the article on a wound (medical dressing (170) might be positioned over a wound, see Col. 13 lines 35-36, as taught by Ausen).
Regarding claim 17, modified Ausen and Lui teaches all of the limitations as applied to claim 16, and modified Ausen further teaches coupling a reduced pressure source to the article (Ausen teaches that the backing opposite the surface containing the silicone article (100) includes adhesive to secure with a device, such as a medical device, see pg. 14 lines 1-2) (After modifying Ausen, Olson discloses that a reduce pressure source (23) can be coupled to the article (manifold (15)) , see Figure 1) .
Regarding claim 18, modified Ausen and Lui teaches all of the limitations as applied to claim 16, and Olson further teaches applying a reduced pressure to the wound through the article (reduce pressure is applied to the tissue via article/distribution manifold, see Col. 2 lines 5-21).
Regarding claim 19, modified Ausen and Lui teaches all of the limitations as applied to claim 18, and Olson further teaches wherein applying the reduced pressure to the wound comprises activating the reduced pressure source coupled to the article (the reduce pressure source (23) is capable of being activated to apply reduce pressure).
Although it is well established that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, see, e.g., In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997), in order to satisfy the functional limitations in an apparatus claim, however, the prior art apparatus must be capable of performing the 
The concept behind the “capable of” test is that an apparatus that is inherently capable of performing the function recited in the claim is an apparatus no different in structure from the apparatus of the claim. For instance, a parachute defined as opening in a certain functional way, does not have a different structure than one not disclosed as so opening if the prior art parachute is inherently capable of opening as claimed. See In re Ludtke, 441 F.2d 660, 664 (CCPA 1971). A funnel-like structure that functions to control the flow of oil is really no different in structure from a funnel-like structure defined as shaped to dispense popcorn kernels if the oil funnel is capable of dispensing popcorn in the same way. See In re Schreiber, 128 F.3d 1473, 1478 (Fed. Cir. 1997). Defining a structure in terms of its function does not necessarily distinguish it structurally from a prior art structure capable of performing the function.
Regarding claim 20, modified Ausen and Lui teaches all of the limitations as applied to claim 16, and Olson further teaches wherein positioning the article on the wound comprises .
6.	Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over modified Ausen in view of Lui and in further view of Locke et al. (US 20130165836 A1), hereinafter referred to as “Locke”. 
Regarding claim 8, modified Ausen and Lui teaches all of the limitations, as discussed above in claim 7. However, modified Ausen does not explicitly disclose wherein the elastomeric polymer is selected from polyolefins or polyurethanes. 
Locke teaches an article (wound filler (208)) having strands made of elastomeric polymer which is selected from polyolefins or polyurethanes (wound filler (208) that contacts tissue comprises first and second strands that may be formed from a number of different materials including polyurethane, see second to last sentence of Paragraph [0035]).
Modified Ausen and Locke are analogous art because both deal with a wound contacting article having strands.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the elastomeric polymer material of modified Ausen and replace it with the polyurethane material, as taught by Locke. Locke teaches the material is resilient so that if the web, the plurality of nodes, and the plurality of protrusions are deformed, internal forces within the web, the plurality of nodes, and the plurality of protrusions will act to restore them to their resting state (see Paragraph [0058]).
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kopecky et al. (WO 2014028470 A1) teaches an article (polymer net (24), see Figure 1), comprising: a network of interconnected polymeric strands (first and second strands (26 and 28); and wherein at least one of the interconnected polymeric strands is non-linear (first strand (26) is non-linear, see Figure 1); and a plurality of openings between adjacent interconnected polymeric strands (openings formed between first and seconds strands, see Figure 1). However, Kopecky et al. fails to disclose wherein each of the interconnected polymeric strands has a first surface adapted to contact a tissue site; wherein at least one of the interconnected polymeric strand has a plurality of features extending from the first surface of the interconnected polymeric strands; wherein only one of any two adjacent polymeric strands has a plurality of features extending from the first surface of the interconnected polymeric strands.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549.  The examiner can normally be reached on Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.R./ (9/29/2021)
Examiner, Art Unit 3781                                                                                                                                                                                           
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781